DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.
Claims 16-20 are withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-15, in the reply filed on 12/11/2020 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/11/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7-10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (“Flexible Indium-Tin Oxide Crystal on Plastic Substrates Supported by Graphene Monolayer” Scientific Reports; 2017, pg. 1-7).
Regarding claims 1 and 3,
Lee teaches a flexible hybrid electrode comprising a polymeric substrate; one or more monolayers of graphene (a two dimensional (2D) material) on the polymeric substrate; and an electrically conductive film of indium-tin oxide on the 2D material (Lee: abstract). The graphene serves as a mechanically robust support for the substrate (Lee: abstract) resulting in a hybrid electrode which may be considered a mechanically robust flexible hybrid electrode.
Regarding claim 4,
Lee teaches the mechanically robust flexible hybrid electrode required by claim 1. Lee teaches the 2D material may be graphene as noted in the rejection of claim 1 above. Claim 4 is satisfied as the chalcogenide represented by MX2 is still optional within the claim.
Regarding claims 7-9,
Lee teaches the mechanically robust flexible hybrid electrode required by claim 1. Lee further teaches the electrically conductive film may be indium-tin oxide (ITO) as noted in the rejection of claim 1 above. Thus, the electrically conductive film may comprise a metal such as indium (In). The ITO layer is optically transparent (Lee: abstract).
Regarding claim 10,
Lee teaches the mechanically robust flexible hybrid electrode required by claim 1. Lee further teaches the electrically conductive layer may have a thickness of approximately 60 nm which is within the claimed range of about 50 nm to about 5 microns (Lee: pg. 2, par. 4). Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity.  See MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993).  
Regarding claims 13 and 14,
Lee teaches the mechanically robust flexible hybrid electrode required by claim 1. Lee further teaches the mechanically robust flexible hybrid electrode may be used in a flexible electronic device such as a display, touch sensors, or solar cells (Lee: abstract; pg. 1, par. 1).
Regarding claim 15,
Lee teaches the mechanically robust flexible hybrid electrode used in a flexible electronic device required by claim 13. Lee further teaches measuring the electrical resistance of the electrode and thus may be considered to “monitor” the electrical resistance (Lee: pg. 4, par. 2-3 – pg. 5, par. 1). The language requiring the flexible hybrid to be configured to monitor electrical resistance is thus satisfied by Lee as there appears to be no special requires for the “configured for” language. Additionally, the language further requiring “during use to allow for failure predication at high strains” is considered functional language as it is a function in which the electrode is utilized for. See MPEP 2173.05(g). Thus, as the electrode of Lee is placed in an overlapping device as Applicant, it is fully capable of being utilized in the claimed manner, such as “use to allow for failure prediction at high strains”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Iwamoto (US 2013/0199916 A1).
Regarding claim 2,
Lee teaches the mechanically robust flexible hybrid electrode required by claim 1. Lee is silent towards the substrate being elastomeric.
Iwamoto teaches a flexible transparent electrode comprising a substrate and a conductive layer (Iwamoto: abstract). The substrate may be flexible and/or elastomeric and may be composed of materials such as an elastomer, a polymer, PET (the substrate material of Lee), or a combination thereof to produce a substrate with the desired flexibility/elasticity/rigidity with elastomers being preferred for flexible electrodes as shown in the examples for when the user stretches or bends the device during use (Iwamoto: par. 0035 and par. 0048-0051).
Lee and Iwamoto are in the corresponding field of flexible electrodes for use in electronic devices. Therefore, it would have been obvious to one of ordinary skill in the substitute and elastomer for the PET substrate material of Lee to provide a flexible electrode with the desired flexibility/elasticity for use in an electronic device which requires a user to stretch and bend the electrode as taught by Iwamoto.
Regarding claim 12,
Lee teaches the mechanically robust flexible hybrid electrode required by claim 1. Lee is silent towards the bending strain to failure and is thus silent towards a bending strain to failure of at least about 12% for the mechanically robust flexible hybrid electrode.
However, Lee in view of Iwamoto, where Iwamoto teaches the claimed substrate elastomer material, as explained above, which have overlapping materials with Applicant’s specification (Iwamoto: par. 0035 and 0036; Applicant’s PGpub: par. 0034), and the claimed 2D electrically conductive material, i.e. graphene, and the claimed conductive film, i.e. ITO (see rejection 1 above). Lee further teaches overlapping thickness with the ITO layer required in claim 10 as explained in the rejection of claim 10 below. Thus, as Lee in view of Iwamoto teaches the claimed structure including the claimed and disclosed materials and the claimed thicknesses, one of ordinary skill in the art would expect the flexible electrode of Lee and Iwamoto to possess the same or substantially similar properties such as the claimed bending strain to failure of at least about 12%.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claims 5 and 6,
Lee teaches the mechanically robust flexible hybrid electrode required by claim 1. While Lee teaches the graphene is normally a monolayer, there are embodiments in which single to triple layers of graphene may be present within the embodiments which overlaps with the claimed two to ten or two to four monolayers (Lee: pg. 2, par. 4). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.

Claims 1-9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto in view of Lee.
Regarding claims 1-3, 7, and 9,
Iwamoto teaches an expandable flexible electrode which is capable of bending and stretching (mechanically robust) (Iwamoto: abstract; par. 0002-0004 and 0018). The electrode (1) comprises a polymeric substrate (2) which may comprise an elastomer and an electrically conductive film (5) on said substrate which may comprise materials such as indium tin oxide (ITO) (Iwamoto: abstract; Fig. 1C-1D; par. 0006, 0021, and 0035-0036).
Iwamoto does not explicitly teach one or more monolayers of a two-dimensional (2D) material on the polymeric substrate and under the electrically conductive film.
Lee teaches Lee teaches a flexible hybrid electrode comprising a polymeric substrate; one or more monolayers of graphene (a two dimensional (2D) material) on the polymeric substrate; and an electrically conductive film of indium-tin oxide on the 2D material (Lee: abstract). The graphene serves as a mechanically robust support for the substrate resulting in a hybrid electrode which is mechanically robust (Lee: abstract; pg. 4, par. 3).
Iwamoto and Lee are in the corresponding field of flexible for use in electronic devices. Therefore, it would be obvious to one of ordinary skill in the art to place one or more monolayers of graphene (a 2D material) between the polymeric substrate and the conductive film of Iwamoto to serve as a mechanically robust support for the polymeric substrate as taught by Lee.
Regarding claim 4,
Iwamoto in view of Lee teaches the mechanically robust flexible hybrid electrode required by claim 1. Iwamoto in view of Lee teaches the 2D material may be graphene as noted in the rejection of claim 1 above. Claim 4 is satisfied as the chalcogenide represented by MX2 is still optional within the claim.
Regarding claims 5 and 6,
Iwamoto in view of Lee teaches the mechanically robust flexible hybrid electrode required by claim 1. Iwamoto does not explicitly teach two to ten or two to four monolayers of a two-dimensional (2D) material on the polymeric substrate and under the electrically conductive film.
Lee teaches Lee teaches a flexible hybrid electrode comprising a polymeric substrate; single to triple monolayers of graphene (a two dimensional (2D) material) on the polymeric substrate; and an electrically conductive film of indium-tin oxide on the 2D material (Lee: abstract). The graphene serves as a mechanically robust support for the substrate resulting in a hybrid electrode which is mechanically robust (Lee: abstract; pg. 2, par. 4 and pg. 4, par. 3).
Iwamoto and Lee are in the corresponding field of flexible for use in electronic devices. Therefore, it would be obvious to one of ordinary skill in the art to place two to three monolayers of graphene (a 2D material) between the polymeric substrate and the conductive film of Iwamoto to serve as a mechanically robust support for the polymeric substrate as taught by Lee.
Regarding claim 8, 
Iwamoto in view of Lee teaches the mechanically robust flexible hybrid electrode required by claim 1. Iwamoto further teaches the electrically conductive film is optically transparent (Iwamoto: par. 0020).
Regarding claims 13 and 14,
Iwamoto in view of Lee teaches the mechanically robust flexible hybrid electrode required by claim 1. Iwamoto further teaches the electrode may be placed into an electronic device such as displays (Iwamoto: par. 0024).
Regarding claim 15,
Iwamoto in view of Lee teaches a flexible electronic device comprising the mechanically robust flexible hybrid electrode required by claim 13. Iwamoto teaches a method of interacting the flexible electrode in a flexed state to interact with the electrical device (Iwamoto: par. 0004, 0024, and 0046). Lee further teaches measuring the electrical resistance of the electrode and thus may be considered to “monitor” the electrical resistance as a function of bending strain (Lee: pg. 4, par. 2-3 – pg. 5, par. 1 and throughout the disclosure). Thus, one of ordinary skill in the art would look to monitor the electrical resistance of the hybrid electrode of Iwamoto and Lee during flexing to measure the bending strain of the electrode during use. The language requiring the flexible hybrid to be configured to monitor electrical resistance is thus satisfied by Iwamoto and Lee as there appears to be no special requires for the “configured for” language. Additionally, the language further requiring “during use to allow for failure predication at high strains” is considered functional language as it is a function in which the electrode is utilized for. See MPEP 2173.05(g). Thus, as the electrode of Iwamoto and Lee is placed in an overlapping device as Applicant, it is fully capable of being utilized in the claimed manner, such as “use to allow for failure prediction at high strains”.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto in view of Lee and in further view of Mazur et al. (“Influence of thickness on transparency and sheet resistance of ITO thin films” Materials Science, The Eighth International Conference on Advanced Semiconductor Devices and Microsystems, 2010).
Regarding claims 10 and 11,
Iwamoto in view of Lee teaches the mechanically robust flexible hybrid electrode required by claim 1. Iwamoto is silent towards the thickness of the electrically conductive film, i.e. the ITO layer.
Mazur teaches the influence of thickness on transparency and sheet resistance of ITO thin films (Mazur: abstract; pg. 1). ITO thin films were tested in a thickness range of from 50 to 280 nm which overlaps with the narrowed claimed range of 200 nm to about 800 nm of claim 11. It was found that as the thickness increases, such as to 280 nm thick, the transmittance at 550 nm increased and the sheet resistance was decreased (Mazur: pgs. 1-4). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Iwamoto and Mazur are in the corresponding field of electrically conductive ITO based thin films. Therefore, it would have been obvious to one of ordinary skill in the art to adjust the thickness of the electrically conductive layer of Iwamoto, such as to within the claimed range, to provided improved/reduced sheet resistance (i.e. higher conductivity) and improved transparency as taught by Mazur.
Regarding claim 12,
 Iwamoto in view of Lee teaches the mechanically robust flexible hybrid electrode required by claim 1. Iwamoto and Lee are silent towards the bending strain to failure and is thus silent towards a bending strain to failure of at least about 12% for the mechanically robust flexible hybrid electrode.
However, Lee in view of Iwamoto and Mazur, where Iwamoto teaches the claimed substrate elastomer material, as explained above, which have overlapping materials with Applicant’s specification (Iwamoto: par. 0035 and 0036; Applicant’s PGpub: par. 0034), and the claimed 2D electrically conductive material, i.e. graphene, and the claimed conductive film, i.e. ITO (see rejection 1 above). Mazur further teaches overlapping thickness with the ITO layer required in claim 10 as explained in the rejection of claim 10 above. Thus, as Iwamoto in view of Lee and Mazur teaches the claimed structure including the claimed and disclosed materials and the claimed thicknesses, one of ordinary skill in the art would expect the flexible electrode of Lee and Iwamoto to possess the same or substantially similar properties such as the claimed bending strain to failure of at least about 12%.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783